Citation Nr: 1100212	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for a prostate disorder, to 
include as secondary to herbicide exposure and as secondary to 
his service-connected diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 
1968.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board additionally notes that the Veteran filed a notice of 
disagreement and substantive appeal with respect to a service 
connection claim for hypertension and a service connection claim 
for impotency.  A November 2007 Decision Review Officer (DRO) 
decision granted service connection for hypertension, impotency 
and special monthly compensation based on loss of a creative 
organ.  Because he has not appealed the ratings or effective 
dates assigned to these disabilities, no claim regarding these 
disorders is in appellate status at this time. 

The Veteran's psychiatric disorder claim on appeal was initially 
characterized as a claim of service connection for PTSD.  
However, while on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope of 
filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been 
diagnosed as having depression.  The Board therefore finds that 
the Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD 
and depression.

The Court has recently held that a request for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

In the instant case, the holding of Rice is inapplicable.  
Although the evidence of record clearly shows that the Veteran 
has been unemployed since 2001, the evidence of record indicates 
that this is because of eligibility by age or duration of work.  
See October 2007 VA examination.  Further, the Veteran has not 
alleged that he has been rendered unemployable because of his 
service-connected bilateral peripheral neuropathy of the upper 
extremities.  As such, consideration of TDIU is not deemed 
warranted. 

The issues of entitlement to service connection for a prostate 
disorder and for an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy involving the right upper extremity has 
been productive of complaints of tingling and numbness; 
objectively, the evidence reveals mild, but not moderate, 
neurologic symptomatology.

2.  Throughout the rating period on appeal, the Veteran's 
peripheral neuropathy involving the left upper extremity has been 
productive of complaints of tingling and numbness; objectively, 
the evidence reveals mild, but not moderate, neurologic 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
(DC) 8615 (2010).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8615 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for peripheral neuropathy 
of the bilateral upper extremities arises from his disagreement 
with the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records.  Next, the Veteran was afforded VA 
examinations in May 2006 and October 2007.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's bilateral peripheral neuropathy of the 
upper extremities since the October 2007 VA examination.  The 
Board finds the above VA examinations to be thorough and adequate 
upon which to base a decision with regard to the Veteran's 
claims.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disabilities 
under the applicable rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
on appeal has been met, as the available records and medical 
evidence has been obtained in order to make adequate 
determinations as to these claims.  38 C.F.R. § 3.159(c)(4).  
Therefore, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for his peripheral 
neuropathy.  As such, the claims require consideration of the 
entire time period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for both peripheral neuropathy 
of the right upper extremity and peripheral neuropathy of the 
left upper extremity, pursuant to DC 8615.  

Under DC 8615, a 10 percent rating is warranted for mild 
incomplete paralysis of the median nerve.  Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for the 
purpose of a dominant rating will be determined by the evidence 
of record, or by testing on VA examination.  38 C.F.R. § 4.69.  
Here, the available evidence of record does not indicate which 
extremity is dominant.  Regardless, as will be discussed below, 
the evidence of record does not demonstrate moderate incomplete 
paralysis of the median nerve in either arm. 

In order to be entitled to the next-higher 30 percent (dominant 
extremity) or 20 percent rating (non-dominant extremity), the 
evidence must show moderate incomplete paralysis of the median 
nerve.  The evidence does not support the assignment of a higher 
rating for either of the Veteran's upper extremities. 

The Veteran complained of his hands tingling at his May 2006 
Agent Orange VA examination, and he was diagnosed with peripheral 
neuropathy, although normal peripheral pulses were noted at that 
time.  However, VA treatment records are otherwise silent for 
treatment of the Veteran's peripheral neuropathy.  The Veteran 
reported that he had trouble moving his fingers in his October 
2006 notice of disagreement.  

The Veteran was then provided with a VA examination in October 
2007.  At that time the Veteran reported intermittent numbness 
and tingling of his bilateral upper extremities.  However, motor 
examination reflected muscle strength of 5/5 with no motor 
function impairment; sensory function testing reflected normal 
vibration, pain, light touch and position sense; and a detailed 
reflex examination reflected bilateral normal bicep reflex, 
tricep reflex, brachioradialis reflex, finger jerk reflex, and 
abdominal reflex.  Furthermore, no muscle atrophy was noted, and 
the examiner found no abnormal muscle tone or bulk.  
Additionally, no tremors, tics, or other abnormal movements were 
demonstrated.  The examiner added that the Veteran's peripheral 
neuropathy did not impair his activities of daily living.

Having reviewed the Veteran's claims file, including both the 
medical evidence and the Veteran's statements, the Board finds 
that the pertinent evidence, as detailed above, reveals no more 
than mild neurologic symptomatology in either the Veteran's right 
or left upper extremities.  To the extent that neurologic 
symptomatology is shown, such symptoms have been contemplated by 
the 10 percent rating that is currently assigned.  

The Board has also considered the statements of the Veteran that 
his disabilities are worse than currently rated and his 
contentions that he has difficulty moving his fingers.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  See Layno, 6 Vet. App. at 470.  As such, his 
assertions that he has numbness and tingling in his fingers have 
been given consideration.  However, the Veteran is not competent 
to identify a specific level of disability of these disorders, as 
that is the role of the finder of fact who must weigh all the 
medical and lay evidence.  

In this case, it is clear that the Veteran does, as he suggest, 
have symptoms of peripheral neuropathy.  However, he currently 
receives 10 percent ratings for each upper extremity for this 
impairment.  The medical evidence (as provided in the examination 
reports) directly addresses the criteria under which this 
disability is evaluated.  This evidence has shown that the 
Veteran has normal strength in his upper extremities; and his 
upper extremities have performed normally on sensory, motor, and 
reflex testing.  Furthermore, the peripheral neuropathy has not 
caused any atrophy or interfered with the Veteran's activities of 
daily living.

Based on the evidence, the Board finds that a schedular 
evaluation in excess of 10 percent is not warranted, for either 
his right or left upper extremities. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
peripheral neuropathy of the bilateral upper extremities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's peripheral neuropathy of the 
bilateral upper extremities with the established criteria found 
in the rating schedule for neurological disorders shows that the 
rating criteria reasonably describes the Veteran's disability 
levels and symptomatology.  The rating criteria consider the 
effect of the Veteran's peripheral neuropathy on his fingers and 
hands. 

The Board further observes that, even if the available schedular 
evaluation for the disabilities is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The evidence does not demonstrate that the Veteran's 
peripheral neuropathy of the bilateral upper extremities has 
resulted in frequency hospitalizations or caused marked 
interference with his employment.  In fact, the Veteran denied 
any hospitalizations or surgery associated with this disorder at 
his October 2007 VA examination.  Additionally, the evidence of 
record indicates that he retired from his job due to eligibility 
by age or duration of work. 

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 

As such, the Veteran's claim is denied.





ORDER

A rating in excess of 10 percent for peripheral neuropathy of the 
right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left upper extremity is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 
 
Prostate Disorder:  The Board initially notes that there are 
records in the claims file, specifically the October 2007 VA 
examination report, which were not considered in the Veteran's 
April 2007 statement of the case (SOC) on this issue.  Although a 
subsequent November 2007 supplemental statement of the case was 
issued, the Veteran's claim for a prostate disorder was not 
considered at that time.  

The October 2007 examination was undertaken to evaluate the 
Veteran's peripheral neuropathy and now service-connected 
hypertension and impotency, however, his entire genitourinary 
system was evaluated at that time.  As such, it is germane to 
this issue at hand.  No waiver of initial RO consideration is of 
record.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).  Without a 
written waiver of initial RO consideration of the additional 
medical evidence, the Veteran's claim must be returned to the 
agency of original jurisdiction (AOJ) for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by the 
RO].

The Board notes that although the October 2007 VA examination 
included an evaluation of the Veteran's genitourinary system, the 
physical examination portion of the examination report did not 
specifically address whether the Veteran had a diagnosed prostate 
disorder.  Only a diagnosis of erectile dysfunction was rendered.  
It does not appear that a prostate examination was completed.  

The Board has considered that VA treatment records reflect that 
the Veteran reported taking medication for his prostate symptoms, 
but it is unclear from the available records whether a diagnosis 
has been associated with his prostate problems.  Moreover, it is 
unclear whether any prostate disorder he has is related to his 
service-connected diabetes mellitus.  The Board finds these are 
medical questions outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current prostate disorder.   

The Board further notes that although the Veteran has attributed 
his prostate disorder to his service-connected diabetes mellitus, 
his May 2006 VCAA notice letter did not address this secondary 
service connection claim.  As such, corrective VCAA notice must 
be sent.

Acquired Psychiatric Disorder:  The Veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is based on various stressors.  
Specifically, the Veteran asserts that (1) there were constant 
rocket attacks while he was in Vietnam and (2) that he went on 
several patrols in hostile territory while in the 1st Force 
Service Regiment in Da Nang.  See May 2006 Statement in Support 
of Claim, October 2005 Notice of Disagreement, and December 2010 
Written Brief Presentation. 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 
§ 3.304(f) (2010). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-
39852 (July 13, 2010).  This regulatory change is applicable to 
his alleged stressors of constant rocket attacks and going on 
several patrols in hostile territory, because these incidents 
relate to "fear of hostile military or terrorist activity." 

The Veteran's service treatment records do not demonstrate 
treatment for, or complaints associated with psychiatric 
problems.  At his August 1968 separation examination, a 
psychiatric evaluation was noted to be normal.  The Veteran's DD-
214 indicates that his primary specialty was that of an auto 
mechanic.  Service in Vietnam has been confirmed between 
September 1966 and April 1968.  

The Veteran has consistently reported throughout the record that 
his stressors consist of being exposed to daily rocket attacks 
and being on patrols in hostile territory, although he has not 
alleged any actual enemy contact.  
Current treatment records only show a diagnosis of depression, 
but the Veteran asserts that he has been diagnosed by VA as 
having PTSD.  A VA psychiatric examination has not yet been 
completed.  Given the Veteran's consistent statements regarding 
his alleged stressors, and in light of the new PTSD regulations, 
the Board finds that a VA examination that includes a competent 
nexus opinion is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran has received 
adequate notice with regard to his 
secondary service connection claim for a 
prostate disorder. (38 C.F.R. § 3.310).

2.  Obtain VA treatment records from 
October 2006 to the present.
 
3.  Schedule the Veteran for an examination 
to determine the nature and etiology of any 
disability of the prostate.  Any necessary 
testing should be conducted.  The claims 
file should be provided to the examiner.
 
The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed prostate disorder either 
began during or was otherwise caused by the 
Veteran's military service.

If it is determined that a diagnosed 
prostate disorder did not have its onset 
during the Veteran's active service or was 
otherwise related to his time in service, 
the examiner should state an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) the 
prostate disorder was caused by, or 
aggravated by, his service-connected 
diabetes mellitus. 

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
prostate disorder (i.e., a baseline) before 
the onset of the aggravation.

4.  Thereafter, schedule the Veteran for a 
VA psychiatric examination, to be conducted 
by a VA staff or contracted psychiatrist, 
or a VA staff or contracted psychologist.

The VA examiner should confirm whether any 
of the claimed stressors are adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor(s).  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's claimed 
stressor(s). 

If the examiner determines that the 
clinical evidence does not support a 
diagnosis of PTSD, to include that the 
claimed stressors do not support the 
diagnosis, the examiner should list all 
diagnosed psychiatric disorders and 
specifically state whether it is at least 
as likely as not (a 50 percent 
probability of greater) that any 
diagnosed psychiatric disorder either began 
during or was otherwise caused by the 
Veteran's military service.

A complete rationale should be provided for 
all requested opinions.  If the examiner 
finds it impossible to provide any part of 
the requested opinions without resort to 
pure speculation, he or she should so 
indicate and provide a rationale as to why 
such a finding is made.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


